NOTICE OF ALLOWABILITY
	This Office Action is in response to Applicant’s submission on 08/04/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are currently pending and considered below.

	Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5 and 6, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/11/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
This application claims priority to Foreign Application No. JP2020-021521, filed in Japan, on 02/12/2020.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claim 3, line 3, “can be detected” has been amended to --is configured to be detected--

	Claim 5, line 6, “calculateing” has been amended to --calculating--

	Claim 6, line 7, “calculateing” has been amended to --calculating--


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art of record fails to disclose a balancing training system in combination with all of the structural and functional limitations, and further comprising a mobile plate configured to support a sole of a trainee in a standing state; a first member fixed on the mobile plate; a load distribution sensor including a plurality of sensors arranged in a matrix under the mobile plate and configured to detect a load received from the trainee riding on the mobile plate and a position of the first member; and a control unit configured to calculate a net moving amount of a center of gravity position of the trainee based on a difference between a moving amount of a center of gravity position of the load received from the trainee detected by the load distribution sensor and a moving amount of the position of the first member detected by the load distribution sensor and to control a movement of the mobile plate based on a result of the calculation.
With regards to claim 5, the prior art of record fails to disclose a method of controlling a balance training system in combination with all of the structural and functional limitations, and further comprising detecting, using a load distribution sensor including a plurality of sensors arranged in a matrix under a mobile plate for supporting a sole of a trainee in a standing state, a load received from the trainee riding on the mobile plate and a position of a first member fixed on the mobile plate; and calculating a net moving amount of a center of gravity position of the trainee based on a difference between a moving amount of a center of gravity position of the load received from the trainee detected by the load distribution sensor and a moving amount of the position of the first member detected by the load distribution sensor and controlling a movement of the mobile plate based on a result of the calculation.
With regards to claim 6, the prior art of record fails to disclose a non-transitory computer readable medium storing a control program for causing a computer to execute, in combination with all of the structural and functional limitations, and further comprising detecting, using a load distribution sensor including a plurality of sensors arranged in a matrix under a mobile plate for supporting a sole of a trainee in a standing state, a load received from the trainee riding on the mobile plate and a position of a first member fixed on the mobile plate; and calculating a net moving amount of a center of gravity position of the trainee based on a difference between a moving amount of a center of gravity position of the load received from the trainee detected by the load distribution sensor and a moving amount of the position of the first member detected by the load distribution sensor and controlling a movement of the mobile plate based on a result of the calculation.
The closest prior art of record includes Yoo (US Publication No. 2009/0036272), Brunner (US Publication No. 2021/0346754), and Yamazaki (US Patent No. 9,782,659).
Yoo teaches a mobile plate (track belt 111) configured to support a sole of a trainee in a standing state, a load distribution sensor (strain gauges 171a-173a, 171b-173b, 181a-183a, 181b-183b) comprising a plurality of sensors arranged in a matrix under the mobile plate (Fig. 19) configured to measure a movement of a user on the mobile plate, and a control unit configured to calculate a net movement of the user on the mobile plate to control a speed of the mobile plate (par. 195). Yoo does not teach a first member fixed on the mobile plate, or the control unit being configured to calculate a net moving amount of a center of gravity position of the trainee based on a difference between a moving amount of a center of gravity position of the load received from the trainee detected by the load distribution sensor and a moving amount of the position of the first member detected by the load distribution sensor and to control a movement of the mobile plate based on a result of the calculation.
Brunner teaches a mobile plate (running surface 2c) configured to support a sole of a trainee in a standing state, a load distribution sensor (measuring plate 3) comprising a plurality of sensors arranged in a matrix under the mobile plate configured to detect pressure of a user stepping on the mobile plate (par. 36), and a force sensor (12) configured to detect when a user is leaning on a seat (11), and a control unit (4) configured to detect movement of the user’s feet on the mobile plate and/or to detect whether the user is sitting or leaning on the seat and to control a movement of the mobile plate (par. 40). Brunner does not teach a first member fixed on the mobile plate, or the control unit being configured to calculate a net moving amount of a center of gravity position of the trainee based on a difference between a moving amount of a center of gravity position of the load received from the trainee detected by the load distribution sensor and a moving amount of the position of the first member detected by the load distribution sensor and to control a movement of the mobile plate based on a result of the calculation.
Yamazaki teaches a mobile plate (belt conveyer 22) and a frame (21) surrounding the mobile plate, a plurality of load sensors (201) on the frame in a grid pattern, and a control unit (3) configured to determine whether the foot of a trainee and/or a foot of an assistant are positioned on the frame, and where the control device controls a motor to rotate the mobile plate. Yamazaki does not teach a first member fixed on the mobile plate, or the control unit being configured to calculate a net moving amount of a center of gravity position of the trainee based on a difference between a moving amount of a center of gravity position of the load received from the trainee detected by the load distribution sensor and a moving amount of the position of the first member detected by the load distribution sensor and to control a movement of the mobile plate based on a result of the calculation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        

/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784